 



Exhibit 10.1

CENTILLIUM COMMUNICATIONS, INC.

AMENDED AND RESTATED

1997 STOCK PLAN

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

     Unless otherwise defined herein, the terms defined in the Amended and
Restated 1997 Stock Plan will have the same defined meanings in this Notice of
Grant.

     Name:

     Address:

     You have been granted the right to purchase Common Stock of the Company,
subject to the Company’s Reacquisition Right (as described in the attached
Restricted Stock Agreement), as follows:

             
 
  Grant Number  

--------------------------------------------------------------------------------

   

           

  Date of Grant   June 9, 2005     

           

  Vesting Commencement Date   May 10, 2005     

           

  Price Per Share   $0.001     

           

  Total Number of Shares Subject   5,000     

  to Stock Purchase Right        

           

  Expiration Date:   August 9, 2005     

     YOU MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR THE STOCK
PURCHASE RIGHT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE
SHARES. By your signature and the signature of the Company’s representative
below, you and the Company agree that this Stock Purchase Right is granted under
and governed by the terms and conditions of the Amended and Restated 1997 Stock
Plan and the Restricted Stock Agreement, attached hereto as Exhibit A-1, both of
which are made a part of this document. You further agree to execute the
attached Restricted Stock Agreement as a condition to purchasing any Shares
under this Stock Purchase Right.

     
GRANTEE:
  CENTILLIUM COMMUNICATIONS, INC.
 
   

  By: /s/ J. Scott Kamsler

--------------------------------------------------------------------------------

   
Signature
   
 
   

  Title: Chief Financial Officer

--------------------------------------------------------------------------------

   
Print Name
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

CENTILLIUM COMMUNICATIONS, INC.

AMENDED AND RESTATED

1997 STOCK PLAN

RESTRICTED STOCK AGREEMENT

     Unless otherwise defined herein, the terms defined in the Amended and
Restated 1997 Stock Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Agreement.

     WHEREAS, the individual named in the Notice of Grant, (the “Purchaser”) is
a Service Provider, and the Purchaser’s continued participation in the affairs
of the Company is considered by the Company to be important for the Company’s
continued growth; and

     WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to continue to
participate in the affairs of the Company, the Administrator has granted to the
Purchaser a Stock Purchase Right subject to the terms and conditions of the Plan
and the Notice of Grant, which are incorporated herein by reference, and
pursuant to this Restricted Stock Agreement (the “Agreement”).

     NOW THEREFORE, the parties agree as follows:

     1. Sale of Stock. The Company hereby agrees to sell to the Purchaser and
the Purchaser hereby agrees to purchase the number of shares of the Company’s
Common Stock (the “Restricted Stock”), at the per Share purchase price and as
otherwise described in the Notice of Grant.

     2. Payment of Purchase Price. The Purchaser’s performance of past services
is accepted as payment of the purchase price.

     3. Reacquisition Right.

     In the event the Purchaser ceases to be a Service Provider for any or no
reason (including death or Disability) before all of the Shares of Restricted
Stock are released from the Company’s Reacquisition Right (see Section 4), all
such Shares will thereupon be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company (the “Reacquisition Right”).
The Purchaser will not be entitled to a refund of the price paid for any Shares
of Restricted Stock returned to the Company pursuant to this Section 3. Upon
such termination, the Company will become the legal and beneficial owner of the
Shares of Restricted Stock being forfeited and reacquired by the Company and all
rights and interests therein or relating thereto, and the Company will have the
right to retain and transfer to its own name the number of Shares of Restricted
Stock being reacquired by the Company.

     4. Release of Shares From Reacquisition Right.

          (a) 100% of the Shares shall be released from the Company’s Repurchase
Option on the first anniversary of the Vesting Commencement Date (as set forth
in the Notice of Grant), subject to Purchaser continuing to be a Service
Provider through such date.

 



--------------------------------------------------------------------------------



 



          (b) Any of the Shares that have not yet been released from the
Reacquisition Right are referred to herein as “Unreleased Shares.”

     5. Restriction on Transfer. Except for the escrow described in Section 6 or
the transfer of the Shares to the Company contemplated by this Agreement, none
of the Shares or any beneficial interest therein will be transferred, encumbered
or otherwise disposed of in any way until such Shares are released from the
Company’s Reacquisition Right in accordance with the provisions of this
Agreement. Any distribution or delivery to be made to the Purchaser under this
Agreement will, if the Purchaser is then deceased, be made to the Purchaser’s
designated beneficiary, or if no beneficiary survives the Purchaser, to the
administrator or executor of the Purchaser’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

     6. Escrow of Shares.

          (a) All Shares of Restricted Stock will, upon execution of this
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock and stock
assignment will be held by the Escrow Holder until such time as the Company’s
Reacquisition Right expires or the date the Purchaser ceases to be a Service
Provider.

          (b) The Escrow Holder will not be liable for any act it may do or omit
to do with respect to holding the Unreleased Shares in escrow while acting in
good faith and in the exercise of its judgment.

          (c) Upon the Purchaser’s termination as a Service Provider for any
reason, the Escrow Holder, upon receipt of written notice of such termination,
will take all steps necessary to accomplish the transfer of the Unreleased
Shares to the Company. The Purchaser hereby appoints the Escrow Holder with full
power of substitution, as the Purchaser’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Purchaser to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unreleased Shares to the Company upon such
termination.

          (d) When a portion of the Shares has been released from the
Reacquisition Right, upon request, the Escrow Holder will take all steps
necessary to accomplish the transfer of the Unreleased Shares to the Purchaser.

          (e) Subject to the terms hereof, the Purchaser will have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon.

          (f) In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, share
combination, or other change in the corporate structure of the Company affecting
the Common Stock, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change the Purchaser will in his
capacity as owner of Unreleased Shares that have been awarded to him be entitled
to new or additional or different shares of stock, cash or securities (other
than rights or warrants to purchase securities); such new or additional or
different shares, cash or securities will thereupon be considered

-2-



--------------------------------------------------------------------------------



 



to be Unreleased Shares and will be subject to all of the conditions and
restrictions which were applicable to the Unreleased Shares pursuant to this
Agreement. If the Purchaser receives rights or warrants with respect to any
Unreleased Shares, such rights or warrants may be held or exercised by the
Purchaser, provided that until such exercise any such rights or warrants and
after such exercise any shares or other securities acquired by the exercise of
such rights or warrants will be considered to be Unreleased Shares and will be
subject to all of the conditions and restrictions which were applicable to the
Unreleased Shares pursuant to this Agreement. The Administrator in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or additional shares of stock, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

          (g) The Company may instruct the transfer agent for its Common Stock
to place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement.

     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 6, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by the Purchaser with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Purchaser to
satisfy such tax withholding obligation, in whole or in part by (a) electing to
have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, or (b) delivering to
the Company already vested and owned Shares having a Fair Market Value equal to
the amount required to be withheld.

     8. General Provisions.

          (a) This Agreement will be governed by the internal substantive laws,
but not the choice of law rules of California. This Agreement, subject to the
terms and conditions of the Plan and the Notice of Grant, represents the entire
agreement between the parties with respect to the purchase of the Shares by the
Purchaser. Subject to Section 16(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail. Unless
otherwise defined herein, the terms defined in the Plan will have the same
defined meanings in this Agreement.

          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Purchaser pursuant to the terms of this Agreement will
be in writing and will be deemed given when delivered personally or deposited in
the U.S. mail, First Class with postage prepaid, and addressed to the parties at
the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.

               Any notice to the Escrow Holder will be sent to the Company’s
address with a copy to the other party hereto.

          (c) The rights of the Company under this Agreement will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the

-3-



--------------------------------------------------------------------------------



 



Purchaser under this Agreement may only be assigned with the prior written
consent of the Company.

          (d) Either party’s failure to enforce any provision of this Agreement
will not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and will not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

          (e) The Purchaser agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

          (f) Purchaser acknowledges and agrees that the vesting of Shares of
Restricted Stock pursuant to Section 4 hereof is earned only by continuing as a
Service Provider at the will of the Company (and not through the act of being
hired or purchasing Shares hereunder). Purchaser further acknowledges and agrees
that this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
continued engagement as a Service Provider for the vesting period, for any
period, or at all, and will not interfere with the Purchaser’s right or the
Company’s right to terminate the Purchaser’s relationship as a Service Provider
at any time, with or without cause.

     By Purchaser’s signature below, Purchaser represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Purchaser agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Purchaser further agrees to notify the Company upon any change in the residence
indicated in the Notice of Grant.

              PURCHASER:   CENTILLIUM COMMUNICATIONS, INC.
 
           
 
                  Signature   By    
 
           
 
                  Print Name   Title
 
           
Date:
      Date:    

           

-4-